Citation Nr: 0709255	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for status post 
multiple abdominal surgeries due to an ulcer and a recurrent 
incisional hernia.

2.  Entitlement to service connection for skin cancer due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's gastrointestinal problems involving an 
ulcer and a recurrent incisional hernia were first diagnosed 
several years after service and have not been linked by 
competent medical evidence to service. 

3.  Skin cancer is not recognized by VA as a disease for 
which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

4.  The veteran's skin cancer was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service, to include herbicide exposure therein. 

CONCLUSIONS OF LAW

1.  The veteran's disability involving status post multiple 
abdominal surgeries due to an ulcer and a recurrent 
incisional hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Status Post Multiple Abdominal 
Surgeries Due to an Ulcer and a 
Recurrent Incisional Hernia

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including peptic 
ulcers, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In this case, the veteran's service medical records show that 
he was seen on one occasion in September 1970 for complaints 
of stomach cramps and a sour taste in his mouth with no 
nausea or vomiting.  Questionable food intolerance was noted.  
However, the remainder of the service medical records made no 
further reference to stomach problems.  Of particular 
relevance, an April 1981 separation examination report notes 
the veteran's history of "Stomach, liver, or intestinal 
trouble."  However, a clinical evaluation of the veteran's 
abdomen and viscera was normal.  In the absence of a chronic 
gastrointestinal disorder in service, the service medical 
records provide evidence against the veteran's claim.

Indeed, the first documented evidence of a chronic 
gastrointestinal disorder was not until 1975, approximately 
four years after the veteran's separation from active duty.  
Records from the Carle Clinic show that the veteran was seen 
in November 1975 for upper gastrointestinal dysfunction due 
to a chronic duodenal ulcer.  As result, a selective proximal 
vagotomy was performed in February 1976.  Thereafter, the 
veteran continued to receive treatment for various 
gastrointestinal complaints from numerous private physicians.  
In March 1996, he was admitted to St. John's Hospital where 
he underwent an elective incisional hernia repair after a 
ventral hernia was discovered.  

The Board notes that none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's ulcer and ventral hernia.  Thus, none of these 
records provides competent medical evidence of a nexus or 
relationship between the veteran's gastrointestinal disorders 
and service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

In addition, these records show that the veteran's ulcer was 
first discovered approximately four years after his 
separation from active duty, well after the one-year 
presumptive period for peptic ulcers, thereby providing 
further evidence against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

An October 2003 VA examination report also provides highly 
probative evidence against the veteran's claim.  At that 
time, a VA examiner diagnosed the veteran with residuals of 
multiple abdominal surgeries with recurrent incisional 
hernia.  Following a review of the claims file, the examiner 
then stated, "I seen nothing in the service medical records 
to connect any of these to his active military duty . . . ."  
Thus, the examiner found no relationship between the 
veteran's gastrointestinal disorders and service.  

This opinion provides highly probative evidence against the 
veteran's claim, as it was based on a review of the claims 
file and is consistent with the record.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

Overall, the Board finds no competent medical evidence of a 
nexus between the veteran's current gastrointestinal 
disorders and his period of active service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt, 202 F.3d at 
1375.  As such, both the service and the post-service medical 
records provide evidence against the veteran's claim.  

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran, as well as his mother 
and sister, including the veteran's testimony presented at 
his September 2006 hearing.  However, as laypersons, without 
the appropriate medical training and expertise, none of these 
individuals is competent to provide a probative (persuasive) 
opinion on a medical matter, such as the etiology of a 
gastrointestinal disorder.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, personal opinions by the veteran and his 
family members that his gastrointestinal disorders are 
related to service are not a sufficient basis for awarding 
service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for status post multiple abdominal 
surgeries due to ulcers and a recurrent incisional hernia.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

II.  Skin Cancer

The veteran claims that he developed skin cancer as a result 
of exposure to herbicides while stationed in Vietnam.  Under 
VA regulation, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).   However, since skin 
cancer is not included in the list of presumptive diseases 
under C.F.R. § 3.309(e), service connection on presumptive 
basis due to Agent Orange exposure is not warranted. 

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Unfortunately, service connection for skin cancer is also not 
warranted on a direct basis.  The service medical records 
make no reference to skin cancer or sunburn.  In fact, the 
only skin problem during service involved treatment for 
nonspecific dermatitis on the lower abdomen and the 
antecubital fossa in January 1969.  Hence, the service 
medical records provide evidence against the claim.  

Post-service medical records also provide evidence against 
the claim as they show that the veteran's skin cancer was 
first diagnosed many years after service and has not been 
linked by competent medical evidence to service.  

In a December 2002 report, S.S., M.D., indicated that he 
first saw the veteran in January 1985 for seborrheic 
dermatitis of the scalp, glabella areas, and sternal area.  
When the veteran returned in January 1985, Dr. S.S. found a 
basal cell carcinoma at the inner canthus of the left eye.  
After the lesion was removed, the veteran did not seek 
further treatment until January 1993, at which time he 
reported that he had undergone skin cancer surgery in 
February 1993.  At that time, Dr. S.S. removed a lentigo 
maligna from the veteran's right shoulder.  He returned for 
several follow-up visits until January 1994. 

Skin biopsies from the Emory Clinic revealed actinic 
keratosis on the veteran's left forearm in May 1994 as well 
as basal cell carcinoma on his left shoulder in May 1997.  An 
October 2000 biopsy report from St. John's Hospital showed 
actinic keratosis on the veteran's right lower lip.  

Unfortunately, none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's skin cancer.  It thus follows that none of these 
records provides competent medical evidence of a nexus 
between the veteran's skin cancer and service, to include 
herbicide exposure therein.  Maggitt, 202 F.3d at 1375.  
Moreover, these records clearly show that the veteran's skin 
cancer was first diagnosed many years after service, thereby 
providing further evidence against the claim.  See Maxson, 
230 F.3d at 1335. 

The Board also places significant probative value on the 
October 2003 VA examination report.  This report shows that, 
following a review of the claims file and a physical 
examination, the examiner found no evidence that the veteran 
currently has skin cancer.  As such, this report provides 
highly probative evidence against the claim on the basis that 
the veteran has no current disability.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Nevertheless, even assuming for discussion purposes that the 
veteran currently has skin cancer, the examiner also stated, 
"I see nothing in the service medical records to connect any 
of these [disorders] to his active military duty. . ."  
Thus, in the absence of a medical opinion relating the 
veteran's history of skin cancer to service, to include 
herbicide exposure therein, this report provides highly 
probative evidence against the claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for skin cancer.  Unfortunately, the 
veteran's own lay statements concerning the etiology of his 
skin cancer are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 
2003, June 2003, September 2003, and March 2006 (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran was afforded a VA examination 
to determine whether either disability on appeal is related 
to service.  In addition, the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  These records include service medical 
records as well as numerous private treatment records.  

The veteran testified at his hearing that he received 
treatment for gastrointestinal problems within one year of 
his separation from active duty.  However, he added that 
these records were no longer available because the physician 
had died.  Since the duty to assist is not unlimited in 
scope, VA has no legal duty to search for these records.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  

The Board thus finds that the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claims.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for status post multiple abdominal 
surgeries due to ulcers and a recurrent incisional hernia is 
denied.

Service connection for skin cancer is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


